Exhibit 10.5(a)
EXECUTION COPY
FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
          FIRST AMENDMENT, dated as of August 18, 2005 (this “Amendment”), to
the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 28, 2005 (as
amended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among MAPCO EXPRESS, INC., a Delaware corporation (“MAPCO
Express”), and MAPCO FAMILY CENTERS, INC., a Delaware corporation (“MAPCO
Family”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), LEHMAN BROTHERS INC., as advisor,
sole lead arranger and sole bookrunner (in such capacity, the “Arranger”),
SUNTRUST BANK, as syndication agent (in such capacity, the “Syndication Agent”),
BANK LEUMI USA, as co-administrative agent (in such capacity, the
“Co-Administrative Agent”), and LEHMAN COMMERCIAL PAPER INC., as administrative
agent (in such capacity, the “Administrative Agent”).
WITNESSETH:
          WHEREAS, MAPCO Express, MAPCO Family and the Lenders are parties to
the Credit Agreement;
          WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
make certain loans and other extensions of credit to MAPCO Express and MAPCO
Family;
          WHEREAS, on June 24, 2005, MAPCO Family merged into and with MAPCO
Express, and MAPCO Express was the surviving entity (the “Borrower”);
          WHEREAS, the Borrower has requested that the Lenders make certain
amendments to the Credit Agreement; and
          WHEREAS, the Lenders agree to make such amendments solely upon the
terms and conditions provided for in this Amendment;
          NOW, THEREFORE, in consideration of the premises herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:
          1. Defined Terms. Unless otherwise noted herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
          2. Amendment to Section 1.1 (Definitions). (a) Section 1.1 to the
Credit Agreement is hereby amended by (x) deleting the word “and” at the end of
paragraph (v) of the definition of “Consolidated EBITDA”, (y) deleting the
period at the end of paragraph (vi) of such definition and substituting in lieu
thereof”;”, and (z) adding the following paragraphs (vii) and (viii) of the
definition of “Consolidated EBITDA” in the appropriate numerical order:

 



--------------------------------------------------------------------------------



 



     “(vii) solely for the purpose of determining Consolidated EBITDA for each
period of four consecutive fiscal quarters ended on June 30, 2005 and
September 30, 2005, (A) Consolidated EBITDA for the period of four consecutive
fiscal quarters ending June 30, 2005, shall be increased by $1,550,000 and
(B) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending September 30, 2005, shall be increased by $775,000, in each case,
representing the rebate deemed to be received by the Borrower pursuant to the
McLane Distribution Service Agreement during such periods; and
     (viii) solely for the purpose of determining Consolidated EBITDA for each
period of four consecutive fiscal quarters ended on June 30, 2005 and
September 30, 2005, Consolidated EBITDA shall be increased by $220,000 and
$200,000, representing (y) the amount actually paid by the Borrower and its
Subsidiaries on account of legal fees and (z) an amount equal to payments made
by MAPCO Express to the State of Tennessee’s Division of Underground Storage
Tanks Fund, respectively.”
          (b) Section 1.1 to the Credit Agreement is hereby further amended by
adding the following proviso at the end of the definition of “Consolidated Fixed
Charges”:
     “provided, that for the purpose of determining Consolidated Fixed Charges
for the fiscal quarters of the Borrower ending June 30, 2005, September 30, 2005
and December 31, 2005, Consolidated Fixed Charges for the relevant period
(i) shall be deemed to equal Consolidated Fixed Charges for such fiscal quarter
(and, in the case of the latter two such determinations, each previous fiscal
quarter commencing after the Effective Date) multiplied by 4, 2 and 4/3,
respectively and (ii) shall exclude any payment of scheduled amortization made
on account of the Existing Credit Facilities during such period.”
          (c) Section 1.1 to the Credit Agreement is hereby further amended by
deleting the parenthetical in the definition of “FQ1”, “FQ2”, “FQ3” and “FQ4”
and substituting in lieu thereof the following:
     “(e.g., FQ1 2005 means the first fiscal quarter of the Borrowers’ 2005
fiscal year, which ends March 31, 2005).”
          (d) Section 1.1 to the Credit Agreement is hereby further amended by
inserting at the end of the first sentence of the definition of “Indebtedness”
the following:
     “;provided that, solely for the purposes of calculating the financial
ratios set forth in Section 7.1 and calculating the Consolidated Leverage Ratio
for purposes of determining the Applicable Margin, “Indebtedness” shall exclude
the MFC Intercompany Debt.”
          3. Conditions to Effectiveness. This Amendment shall become effective
upon the date (the “Amendment Effective Date”) on which the following conditions
have been satisfied:
     (a) The Administrative Agent shall have received this Amendment, executed
and delivered by a duly authorized officer of the Borrower.

2



--------------------------------------------------------------------------------



 



     (b) The Administrative Agent shall have received an Acknowledgment and
Consent, substantially in the form of Exhibit A hereto, duly executed and
delivered by each Grantor (as defined in the Guarantee and Collateral Agreement)
and Delek US Holdings, Inc.
     (c) The Administrative Agent shall have received a Lender Consent Letter,
substantially in the form of Exhibit B (a “Lender Consent Letter”), duly
executed and delivered by the Required Lenders.
     (d) The Administrative Agent shall have received all fees required to be
paid, and all expenses for which invoices have been presented supported by
customary documentation (including reasonable fees, disbursements and other
charges of counsel to the Administrative Agent), on or before the Amendment
Effective Date.
     (e) On or before the Amendment Effective Date, all corporate and other
proceedings taken or to be taken in connection with this Amendment shall be
reasonably satisfactory in form and substance to Administrative Agent and its
counsel, and Administrative Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Administrative
Agent may reasonably request.
          4. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each Lender that (before and after
giving effect to this Amendment):
     (a) Each Loan Party that is a party to this Amendment has the corporate
power and authority, and the legal right, to make, deliver and perform this
Amendment. Each Loan Party that is a party to this Amendment has taken all
necessary corporate or other action to authorize the execution, delivery and
performance of this Amendment. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with this Amendment or the execution,
delivery, performance, validity or enforceability of this Amendment. This
Amendment has been duly executed and delivered on behalf of each Loan Party that
is a party thereto. This Amendment constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
     (b) The execution, delivery and performance of this Amendment will not
violate any material Requirement of Law or any Contractual Obligation of the
Borrower or any of its respective Subsidiaries and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).

3



--------------------------------------------------------------------------------



 



     (c) Each of the representations and warranties made by any Loan Party
herein or in or pursuant to the Loan Documents is true and correct in all
material respects on and as of the Amendment Effective Date as if made on and as
of such date (except that any representation or warranty which by its terms is
made as of an earlier date shall be true and correct in all material respects as
of such earlier date).
     (d) The Borrower and the other Loan Parties have performed in all material
respects all agreements and satisfied all conditions which this Amendment and
the other Loan Documents provide shall be performed or satisfied by the Borrower
or the other Loan Parties on or before the Amendment Effective Date.
     (e) After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing, or will result from this Amendment.
          5. Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
          6. Limited Effect. Except as expressly provided hereby, all of the
terms and provisions of the Credit Agreement and the other Loan Documents are
and shall remain in full force and effect. The amendments contained herein shall
not be construed as an amendment of any other provision of the Credit Agreement
or the other Loan Documents or for any purpose except as expressly set forth
herein or a consent to any further or future action on the part of the Borrower
that would require the waiver or consent of the Administrative Agent or the
Lenders.
          7. GOVERNING LAW; Miscellaneous. (a) THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.
     (b) This Amendment may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Amendment and the Lender Consent Letters signed by all the
parties shall be lodged with the Borrower and the Administrative Agent. Delivery
of an executed signature page of this Agreement or of a Lender Consent Letter by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.
     (c) The execution and delivery of the Lender Consent Letter by any Lender
shall be binding upon each of its successors and assigns (including assignees of
its Loans in whole or in part prior to effectiveness hereof).

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

            MAPCO EXPRESS, INC., as Borrower
      By:   /s/ Uzi Yemin         Name:   Uzi Yemin        Title:   President   
          By:   /s/ Ed Morgan         Name:   Ed Morgan        Title:   Chief
Financial Officer        LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent
      By:           Name:           Title:        

[Signature Page to Amendment]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

            MAPCO EXPRESS, INC., as Borrower
      By:           Name:           Title:                 By:           Name:  
        Title:           LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent
      By:   /s/ V. Paul Arzouian         Name:   V. Paul Arzouian       
Title:   Authorized Signatory     

[Signature Page to Amendment]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ACKNOWLEDGEMENT AND CONSENT
          Reference is made to the First Amendment, dated as of August 18, 2005
(the “Amendment”), to the Amended and Restated Credit Agreement, dated as of
April 28, 2005 (as amended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among MAPCO EXPRESS, INC., a Delaware
corporation (“MAPCO Express”), and MAPCO FAMILY CENTERS, INC., a Delaware
corporation (“MAPCO Family), the several banks and other financial institutions
or entities from time to time parties thereto (the “Lenders”), LEHMAN BROTHERS
INC., as advisor, sole lead arranger and sole bookrunner (in such capacity, the
“Arranger”). SUNTRUST BANK, as syndication agent (in such capacity, the
“Syndication Agent”). BANK LEUMI USA, as co-administrative agent (in such
capacity, the. “Co-Administrative Agent”), and LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, capitalized terms used herein and defined in the
Credit Agreement are used herein as therein defined.
          Each of the undersigned parties to the Guarantee and Collateral
Agreement, dated as of April 28, 2005, and the other Security Documents hereby
(a) consents to the transactions contemplated by the Amendment and
(b) acknowledges and agrees that the guarantees and grants of security interests
made by such party contained in the Guarantee and Collateral Agreement and the
other Security Documents are, and shall remain, in full force and effect after
giving effect to the Amendment.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment
and Consent to be duty executed and delivered by their respective proper and
duty authorized officers as of August [ILLEGIBLE] 2005.

            DELEK US HOLDINGS, INC.
      By:   /s/ [ILLEGIBLE]         Name:   [ILLEGIBLE]        Title:  
President              By:   /s/ Ed Morgan         Name:   Ed Morgan       
Title:   Chief Financial Officer        MAPCO EXPRESS, INC.
      By:   /s/ [ILLEGIBLE]         Name:   [ILLEGIBLE]        Title:  
President              By:   /s/ Ed Morgan         Name:   Ed Morgan       
Title:   Chief Financial Officer     

[Signature Page to Acknowledgement and Consent]

 



--------------------------------------------------------------------------------



 



            GASOLINE ASSOCIATED SERVICES, INC.
      By:   /s/ [ILLEGIBLE]         Name:   [ILLEGIBLE]        Title:  
President              By:   /s/ Ed Morgan         Name:   Ed Morgan       
Title:   Chief Financial Officer        LIBERTY WHOLESALE CO., INC.
      By:   /s/ [ILLEGIBLE]         Name:   [ILLEGIBLE]        Title:  
President              By:   /s/ Ed Morgan         Name:   Ed Morgan       
Title:   Chief Financial Officer        WILLIAMSON OIL CO. INC.
      By:   /s/ [ILLEGIBLE]         Name:   [ILLEGIBLE]        Title:  
President              By:   /s/ Ed Morgan         Name:   Ed Morgan       
Title:   Chief Financial Officer     

[Signature Page to Acknowledgement and Consent]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LENDER CONSENT LETTER
MAPCO EXPRESS, INC. and MAPCO FAMILY CENTERS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF APRIL 28, 2005
To: Lehman Commercial Paper Inc.,
      as Administrative Agent
     745 Seventh Avenue
     New York, New York 10019
     Attn: Brian McNany
Ladies and Gentlemen:
          Reference is made to the AMENDED AND RESTATED CREDIT AGREEMENT, dated
as of April 28, 2005. (as amended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among MAPCO EXPRESS, INC., a
Delaware corporation (“MAPCO Express”), and MAPCO FAMILY CENTERS, INC., a
Delaware corporation (“MAPCO Family”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”),
LEHMAN BROTHERS INC., as advisor, sole lead arranger and sole bookrunner (in
such capacity, the “Arranger”), SUNTRUST BANK, as syndication agent (in such
capacity, the “Syndication Agent”), BANK LEUMI USA, as co-administrative agent
(in such capacity, the “Co-Administrative Agent”), and LEHMAN COMMERCIAL PAPER
INC., as administrative agent (in such capacity, the “Administrative Agent”).
Unless otherwise defined herein, capitalized terms used herein and defined in
the Credit Agreement are used herein as therein defined.
          MAPCO Express, as the Borrower, has requested that the Required
Lenders consent to the amendment of certain provisions of the Credit Agreement
solely on the terms described in the First Amendment, dated as of August 18,
2005, substantially in the form delivered to the undersigned Lender on or prior
to the date hereof (the “Amendment”).
          Pursuant to Section 10.1 of the Credit Agreement, the undersigned
Lender hereby consents to the execution by the Administrative Agent of the
Amendment.

            Very truly yours,
            (NAME OF LENDER)                      By:           Name:          
Title:        

Dated: August _, 2005

 



--------------------------------------------------------------------------------



 



Accepted and agreed:
LEHMAN COMMERCIAL PAPER INC., as
   Administrative Agent

              By:   /s/ V. Paul Arzouian       Name:   V. Paul Arzouian     
Title:   Authorized Signatory     

[Signature Page to Lender Consent Letter]

 